February 2, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                       WARREN PIERRE CANADY, Appellant

NO. 14-11-00073-CR                         V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

      This cause was heard on the transcript of the record of the court below, and having
inspected the record, this Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of reformation
by this Court. We REFORM the judgment of the trial court to reflect that appellant was
convicted of felony credit card abuse.

      The Court orders the judgment AFFIRMED as REFORMED, and orders this
decision certified below for observance.